Citation Nr: 0632076	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-41 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than February 
23, 2004, for the grant of service connection for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating higher than 30 percent 
for the PTSD.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to March 
1968.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board is remanding the TDIU claim to the RO, via the 
Appeals Management Center (AMC), for further development and 
consideration.  The Board, however, will decide the other 
claims.


FINDINGS OF FACT

1.  The veteran's claim for service connection for PTSD was 
received on February 23, 2004.  

2.  The medical evidence shows the veteran's PTSD has been 
manifested primarily by difficulty falling and staying 
asleep, impaired judgment, verbal anger outbursts and 
impaired impulse control, anxiety, and depression, reflecting 
moderate overall impairment in social and occupational 
functioning throughout the appeal period.  


CONCLUSIONS OF LAW

1.  The criteria are not met for effective date earlier than 
February 23, 2004, for the grant of service connection for 
PTSD.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2006).  

2.  The criteria are met, however, for a higher initial 
rating of 50 percent for the PTSD.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 
and 4.130, Code 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of March 2004 and November 2004 RO letters to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claim on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  Thus, he may be considered to have been 
advised to submit any pertinent evidence in his possession.  
His VA treatment records through October 2004 have been 
obtained and he was provided two VA compensation 
examinations.  
He has not identified any additional evidence that needs to 
be obtained.  See Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  So, the Board finds that the duty to 
assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a) requires VA to 
provide notice to the claimant and his representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  See, too, Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (also discussing the 
timing of the VCAA notice as it relates to prejudicial 
error).  Here, the RO initially considered the claim in 
September 2004, not until after sending the veteran VCAA 
notice in March 2004.  Notice concerning the effective date 
issue was mailed to him in November 2004, following receipt 
of his September 2004 notice of disagreement (NOD) and prior 
to the statement of the case (SOC) regarding that issue.  
Consequently, the Board finds there was no error in the 
timing of the VCAA notice in this case.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The veteran's claims in this case are for a higher initial 
rating, rather than for service connection (which has been 
granted), and for an earlier effective date for the grant of 
service connection for PTSD.  But even so, as mentioned, he 
was provided notice of what type of information and evidence 
was needed to substantiate these downstream claims.  
Accordingly, the Board finds no evidence of prejudicial error 
in proceeding with final appellate consideration of his 
claims at this juncture.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

Analysis

Earlier effective date

The effective date for a grant of service connection shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2).  

The veteran's claim for service connection for PTSD was 
received on February 23, 2004.  The medical evidence shows 
that he was first diagnosed as having PTSD on VA psychiatric 
examination in August 2004, although examiners as early as 
July 2003 had indicated that PTSD needed to be ruled out.  

Assuming that PTSD was actually manifest in July 2003, 
inasmuch as it was definitely diagnosed approximately a year 
later, that was when "entitlement arose," as contemplated 
by the law and regulations.  

However, as set forth above, the pertinent law and regulation 
specifically indicate that the effective date for a grant of 
service connection cannot be earlier than the date of receipt 
of the claim - unless the veteran filed a claim within one 
year of his discharge from the military (in March 1968), 
which he clearly did not.  His claim was received much later, 
on February 23, 2004.  So that date is the earliest date that 
may be assigned for the grant of service connection for his 
PTSD.  

Because the RO has already assigned February 23, 2004, as the 
effective date for the grant of service connection for PTSD, 
no earlier date may be assigned.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(b)(2).  

For these reasons, the claim for an earlier effective date 
for the grant of service connection for PTSD must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

Rating for PTSD

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  The Board notes that 
the current appeal arose from the rating assigned following 
the initial grant of service connection for residuals of the 
veteran's PTSD.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) noted the distinction between a claim for an 
increased rating for a service-connected disability and an 
appeal from the initial rating assigned for a disability upon 
service connection.  The Board will evaluate the level of 
impairment due to the disability throughout the entire 
period, considering the possibility of staged ratings, as 
provided by the Court in Fenderson.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7 (2006).  

The following criteria are to be used for evaluating mental 
disorders, including PTSD, under Diagnostic Code 9411:  For 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, a 
100 percent rating is appropriate.  When there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent evaluation in 
warranted.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, warrants 
a 50 percent rating.  With occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), a 
30 percent evaluation is indicated.  For occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication, a 10 percent rating is 
appropriate.  If a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication a 0 percent evaluation is to be 
assigned.  38 C.F.R. § 4.130 (2006).  

VA clinic records dated in July 2003 reflect the veteran's 
report of difficulty falling asleep and maintaining sleep, 
problems with nightmares, anger, and flashbacks.  He denied 
feeling depressed, guilt feelings, and feelings of 
helplessness or worthlessness, but he did indicate that he 
sometimes felt hopeless.  The veteran's affect was euthymic, 
and his thought process was linear, logical, and goal 
directed.  The veteran's insight and judgment appeared to be 
fair.  No suicidal or homicidal thought content was elicited 
and there was no evidence of delusions or hallucinations.  
The examiner assigned a Global Assessment of Functioning 
(GAF) score of 55-60, indicating moderate symptoms or 
moderate difficulty in social or occupational functioning.  

In September 2003, the veteran reported some anxiety about 
his son, some infrequent flashbacks about Vietnam, periods of 
anger, and 2-3 nightmares per year.  He felt that his life 
was "fine" and indicated that his only problems were 
related to sleep and his relationship with his family.  In 
that regard, the veteran reported that he was being bothered 
by his wife and others about is alcohol drinking; however, he 
denied having any alcohol problems.  He indicated that he had 
reduced his alcohol consumption, but still drank a pint of 
whiskey every other day, with occasional wine and beer.  The 
examiner noted that, despite repeated discussions with the 
veteran regarding his drinking, he was not willing to stay 
sober or undergo treatment.  The examiner stated that it was 
very difficult to distinguish between symptoms due to the 
veteran's PTSD and symptoms related to his alcohol 
dependency.  

A VA psychological compensation examination was conducted in 
August 2004.  At that time, the veteran reported that he had 
been "kicked out of the VA mental health clinic in April 
2004," although the record indicates that, in light of 
subsequent VA psychiatric treatment, that was not the case, 
and that he had not had any psychiatric medication since that 
time.  The veteran complained of severely impaired sleep, 
significant social withdrawal, a quick temper, low 
frustration tolerance, and nightmares and memories of 
Vietnam.  He told the examiner that he had completed his GED, 
but that he had been out of work since 1999 related to his 
physical disabilities, due to a severely fractured ankle 
after a fall.  The veteran indicated that, although he had 
never been separated from his wife, his marriage had been 
negatively impacted by his irritability, verbal anger 
outbursts, and isolation.  Yet again, the veteran reported 
that his excessive drinking was not a problem for him, that 
it made him feel good and calmed him.  He stated that he 
drank anywhere from a pint to a half gallon approximately 
three times a week.  The mental status examination was 
completely normal, except for the veteran's report of 
feelings of a depressed mood a couple days per week that were 
sometimes related to his pain.  He also indicated that he 
felt nervous "all the time," and was frequently tense, 
worried, anxious, and restless; the examiner stated that the 
veteran's impulse control was also somewhat impaired, as 
evidenced by frequent verbal anger outbursts.  On 
questioning, the veteran admitted symptoms of hyperarousal, 
hyperstartle response to loud and sudden noise, irritability, 
anger, sleep problems, and hypervigilance.  That examiner 
reported, as had others, that it was not possible to 
distinguish the symptomatology due to alcohol related issues 
and his PTSD, although PTSD appeared to be the primary 
diagnosis.  A GAF score was not assigned.  

Finally, during an October 2004 clinic visit, the veteran 
again reported similar alcohol consumption as he had 
previously.  He denied having any depression, although he 
stated that his nightmares had increased.  The veteran 
indicated that he sometimes had problems falling asleep, but 
mainly he had problems staying asleep, owing to pain waking 
him.  He denied any homicidal or suicidal ideation, or 
hallucinations, and he also denied having any significant 
marital or family problems.  All relevant psychiatric 
clinical findings were normal, other than his insight being 
poor.  The examiner again noted the veteran's steadfast 
denial that he had any problem with alcohol, and his 
statement that his drinking a pint of whiskey every two days 
solved all his problems.  A GAF score of 59 was assigned.  

It is clear to the Board that the veteran's alcohol 
dependence is a significant problem for him and service 
connection for that disorder has not been established, even 
as a residual symptom part and parcel of his PTSD.  
Nevertheless, examiners have indicated that it was impossible 
to distinguish between his PTSD symptomatology and impairment 
due to his alcohol abuse.  But his psychiatric symptoms in 
recent years have primarily related to depressed mood, 
anxiety, outbursts of anger with impaired impulse control, 
social withdrawal, and difficulty falling and staying asleep.  
Some examiners have also noted his judgment to be fair or his 
insight to be poor.  Significantly, psychiatric examiners 
have also regularly assigned a GAF score in the upper 50s 
range, indicating moderate impairment in his occupational or 
social functioning.  

The Board finds that the manifestations of the veteran's PTSD 
have included anxiety, depression, social withdrawal, and 
anger outbursts, in addition to significant sleep impairment 
since at least September 2003.  While his anger outbursts and 
impairment of impulse control are perhaps indicative of more 
severe impairment, the Board finds that the majority of his 
symptoms reflect no more than moderate overall impairment 
throughout the appeal period, warranting a 50 percent rating.  
See 38 C.F.R. § 4.7.  



In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b)(1).  Here, 
though, the regular schedular standards adequately describe 
and provide for the veteran's disability level.  There is no 
evidence he has ever been hospitalized for treatment of his 
PTSD since his separation from service, much less on a 
frequent basis.  Neither does the record reflect marked 
interference with his employment due to this condition, 
meaning above and beyond the 50-percent schedular rating he 
now has as a result of this decision.  38 C.F.R. § 4.1.  He 
has submitted no evidence of excessive time off from work due 
to the disability or of concessions made by his employer 
because of it.  There simply is no evidence of any unusual or 
exceptional circumstances that would take his case outside 
the norm so as to warrant referral to VA's Compensation and 
Pension Service for consideration of an extraschedular 
rating.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 287 
(2000); VAOPGCPREC 6-96.  

Therefore, resolving all doubt in his favor, the Board 
concludes that the criteria for a 50 percent rating for the 
veteran's PTSD have been met throughout the appeal period.  
Considering that the RO had assigned a 30 percent rating, a 
higher initial rating of 50 percent for his PTSD is allowed.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.130, Code 9411.  


ORDER

The claim for an effective date earlier than February 23, 
2004, for the grant of service connection for PTSD is denied.  

A higher initial rating of 50 percent for the PTSD is 
granted, subject to the laws and regulations governing the 
payment of VA compensation.  




REMAND

Since the Board has granted a higher initial rating for the 
veteran's PTSD, increasing his evaluation for this condition 
from 30 to 50 percent, it would be prejudicial to him for the 
Board to also consider his related TDIU claim without first 
giving the RO this opportunity in light of the newly assigned 
rating.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
See also 38 C.F.R. § 4.16(a) discussing the threshold minimum 
percentage rating requirements for consideration of a TDIU 
without resorting to extra-schedular factors.  See, as well, 
38 C.F.R. §§ 3.321(b)(1) and 4.16(b).

Therefore, the TDIU claim is REMANDED to the RO (via the AMC) 
for the following consideration:  

After completing any additional 
evidentiary development deemed necessary, 
readjudicate the veteran's TDIU claim in 
light of the recent change in the rating 
for his PTSD from 30 to 50 percent.  
If the TDIU claim is not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning this claim to the Board for 
further appellate consideration.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and provide the veteran due process.  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


